Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,957,036. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
• Claims 1, and 18 of the patent and claims 1, and 16 of the current application recite common subject matter; so are the following claims of the current application and their corresponding claims of the patent listed in an order pair notation:
(3, 4), (4, 6), (5, 7), (6, 8), (7, 9), (8, 10), (9, 11), (10, 12), (11, 13), (12, 14), (13, 15), (14, 16), (15, 17). 
•    Whereby claims 1, and 16 of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional elements recited by claims 1 and 18 of Patent 10,957,036, 
•    Whereby the elements of claims 1, and 16 are fully anticipated by patent claims 1, and 18, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)), and 
•    Whereby the claimed terms “crop vigor map” in claims 1 and 18 of the patent are construed in accordance with for example, specification disclosure page 2, lines lines 48-51 which state: “crop vigor maps determined from geospatial image data (e.g., aerial/satellite imagery), and microclimate data (i.e., locally variable environmental conditions such as temperature and humidity).”, and
page 10, lines 52-60 and Fig. 2, which state: “ The crop vigor inputs 210 are extracted from the geospatial image data and include a crop vigor index applying to the whole crop field (i.e., field-scale crop vigor index) or a set of geolocated crop vigor indices forming a fine-scale crop vigor map for the crop field. The input parameters 211 comprise microclimate data (e.g., air temperature, relative humidity, wind speed, solar insolation and/or sun exposure) relative to the crop field.”.
Therefore, “crop vigor map” is construed as including “microclimate data in the one or more portions of the crop field” in claims 1 and 16 of the application.
As to claim 2 of the application, claim 3 of the patent determines the crop vigor map utilizing a first machine vision algorithm, however, “crop vigor map” is defined in claim 1 of the patent that claim 3 depends from as a numerical index of a foliage volume density (degree of canopy closure), i.e., the degree of canopy closure is calculated map utilizing a first machine vision algorithm.
Claim 17 is obvious in view of claim 3 of the patent since a method is obvious in view of a system the implements the method.
Claim 18 is obvious in view of claim 4 of the patent since a method is obvious in view of a system the implements the method.
Claim 19 is obvious in view of claim 6 of the patent since a method is obvious in view of a system the implements the method.
Claim 20 is obvious in view of claim 7 of the patent since a method is obvious in view of a system the implements the method.
Claims 1-20 would be allowable if a terminal disclaimer is filed to overcome the above rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665